Citation Nr: 1741363	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hairy cell leukemia, to include as due to exposure to tactical herbicides.


INTRODUCTION

The Veteran had active service from March 1970 to July 1970 and additional service in the Army National Guard of Connecticut.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

This case was before the Board in May 2014 and December 2014, when the issues of entitlement to service connection for a right ankle disability and entitlement to service connection for hairy cell leukemia, to include as due to exposure to herbicides, were remanded for further development.  In a June 2015 rating decision, entitlement to service connection for right ankle degenerative joint disease was granted.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issue set forth on the title page.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In May 2011, the Veteran, his brother, and his daughter, presented testimony at a hearing before a Decision Review Officer and at an October 2012 hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate the Veteran served in the Republic of Vietnam during the Vietnam era, and there is no competent evidence of record establishing that he was exposed to tactical herbicides during active service.

2.  The most probative evidence of record does not demonstrate that the Veteran's hairy cell leukemia was present during active service, nor was it demonstrated to have manifested to a compensable degree within one year of separation from service, nor was it shown to be the result of any injury, disease, or event during active service, to include as due to exposure tactical herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hairy cell leukemia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this regard, the Board recognizes that VA has not obtained a medical opinion with regard to the Veteran's current claim for service connection for hairy cell leukemia and also finds that one is not required.  There is no dispute that the Veteran has been diagnosed with hairy cell leukemia; the issue in dispute is whether the Veteran's hairy cell leukemia disease is related to his active service.  The Veteran does not argue that his hairy cell leukemia was diagnosed during service or within one year following service.  Rather, he argues that it is due to in-service exposure to Agent Orange, a dioxin-based tactical chemical herbicide, in Vietnam during the Vietnam Era.  Additionally, the Veteran was not diagnosed with hairy cell leukemia until August 2009, decades after his discharge from active service, and there is no competent evidence of record linking his hairy cell leukemia to his active service.  Moreover, a medical opinion would not provide relevant information as to the question of whether the Veteran had qualifying service in Vietnam.  Accordingly, the Board concludes that a VA medical opinion is not required to properly adjudicate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran filed, in part, an application for benefits for hairy cell leukemia in December 2009, and alleged that such was due to Agent Orange exposure while serving in Vietnam approximately from May 1, 1970 to June 1, 1970.  Additionally, in a January 2010 statement, the Veteran reported that during service, he twisted his right ankle, and as a result he was unable to perform many of the physical requirements and was not allowed to attend technical training because of his injured ankle, thus instead he was assigned to miliary occupational specialty (MOS) of a 76A10 with the supply group.  He further stated that, after about a month, the supply group he was assigned and deployed to Vietnam.  He stated while in Vietnam, he supplied infantrymen with boots, fatigues, did laundry, and drove a truck.  He also reported he was issued an M-16 and a 45mm weapon.  In the January 2010 statement, the Veteran reported that after being in Vietnam for approximately one month, he was given the option to come back to and join the National Guard/Reserve unit because they had an opening for his original MOS of 36K20.  He stated he decided to take the opportunity and signed a commitment for a total of six years as he would have done anything to get out of there.  He stated that on the day he was scheduled to leave Vietnam, he had his brown folder with orders and other travel paperwork, but when he presented these documents to the administrative person that was responsible for reviewing everything before soldiers were allowed to return home, a document was missing showing that he had a physical examination and some other paperwork.  He reported that he was told he would not be allowed to leave.  He stated that at this time the group was ready to leave Vietnam and he did not want to get stuck there so he paid the administrative person a sum he did not recall and boarded the aircraft to return home.  He further reported he returned to the Bristol Unit Company C 102nd Infantry as a 36K20 and that within the first year home he was given a bonus of about $100 to $200 dollars for serving in Vietnam from the state of Connecticut.  In May 2011 testimony, the Veteran further recalled that he he paid the administrative person a sum of $50 dollars in order to leave Vietnam.  

In October 2012, the Veteran further testified that he did not complete basic training due to his ankle injury but was transferred out after eight weeks, which would have been mid-May in 1970.  He testified that after basic training he was in the supply unit for maybe two weeks, but no longer, and then around the end of May or the first of June he was sent to Vietnam for maybe a month.  He testified that while in Vietnam, his duty was primarily as a heavy truck driver.  He testified that as to where he was stationed in Vietnam, the only thing he could really remember was that he was stationed by Doc Tho (possibly spelled phonetically in the hearing transcript).  He testified that he kept telling everybody in Vietnam, that he was not supposed to be there and finally one of the clerical persons got in touch with somebody from the battalion or the division and they found out he was not supposed to be there and was supposed to be at Fort Jackson with a MOS of 36K20, field wireman.  He stated that somebody somehow made a big mistake because he went with the other three sergeants, as he was attached to their section, so they finally realized this, and gave him orders to go home.  He then testified he gave an administrative person $50 dollars as he did not have the physical examination necessary to depart Vietnam.  The Veteran testified that when he arrived in Vietnam he landed in Da Nang, Vietnam and the only thing he could really remember was that he was stationed by Doc Tho.  He testified he thought he also left Vietnam from Da Nang on a civilian jet, which landed in California, possible near San Francisco, but he was not sure, and then returned to Fort Jackson, South Carolina. 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (Wet 2015); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

In addition, certain chronic diseases, such as leukemia, to include hairy cell leukemia, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran not claimed, and the evidence does not suggest, that he was diagnosed with or treated for hairy cell leukemia in service or within one year of service, or that he has had symptoms since service.  

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA).  38 U.S.C.A. § 101 (24) (West 2015); 38 C.F.R. § 3.6 (2016).  A claimant may also be service connected for an injury or, in the case of ACDUTRA and/or a disease, incurred while proceeding directly to or returning directly from ACDUTRA or inactive duty training.  38 C.F.R. § 3.6 (e).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6 (c). 

Moreover, a Veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. § 3.307 (a)(6)(iii).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307 (a)(6)(iii); 3.313(a).  A service member must have been present at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  38 C.F.R. § 3.307 (a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1187-90.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops a disease as enumerated in the regulations, the disease shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. § 3.309 (e).  B-cell leukemia, to include hairy cell leukemia, is deemed associated with herbicide exposure. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  

In a May 2010 medical letter, a private physician, Dr. Jeffrey M. Kamradt, M. D., stated in pertinent part, that the Veteran had a diagnosis of hairy cell leukemia, a type of non Hodgkin's lymphoma, which has been etiologically linked to exposure to Agent Orange.  However, as discussed below, the probative evidence of record does not demonstrate the Veteran had service in Vietnam and thus does not entitle him to a presumption of exposure to Agent Orange.  

As described in detail above, the Veteran alleges he was sent to Vietnam by mistake during May 1970 or June 1970 for approximately a duration of one month.  

A copy of the Veteran's DD-214 lists his last assignment as "HHD -1st BCT Bde Ft Jackson SC 3dUSA".  The Veteran's DD-214 specifically does not denote any foreign and/or sea service.  The DD-214 is signed by the Veteran and does not list any service medals received or any evidence of service in Vietnam or in its coastal waters.  Furthermore, under the remarks section, the DD-214 noted, in part, "17 weeks of ACDUTRA" and with respect to current active service other than induction noted "ordered to ACDUTRA".  In this regard, a March 1970 service record also reflected the Veteran, among a list of other individuals, was ordered to ACDUTRA.  

Furthermore, during the relevant time period at issue, as related to the Veteran's claim, service personnel records confirm he was stationed at Fort Jackson, South Carolina, from March 1970 until his discharge from ACDUTRA in July 1970.  Specifically, a service record which documented the Veteran's record of assignments, documented that on March 12, 1970 he was ordered to 20 weeks of ACDUTRA.  The record reflects that on March 22, 1970 until May 16, 1970, he participated in "BASIC COMBAT TNG" under MOS 09B00 with Co D 9 BN 2 Bde stationed at Fort Jackson, South Carolina.  Additionally during this period, a service treatment record documented the Veteran received an immunization on May 13, 1970 at Fort Jackson, South Carolina.  Beginning on May 16, 1970, until May 20, 1970, the record of assignment reflects the Veteran he participated in "Adv Ind Trg" under MOS 36K20, and although the unit and location is not completely legible, Fort Jackson appears to have been faintly stamped.  Thereafter, the record of assignment documents that from May 20, 1970 until July 9, 1970, the Veteran participated in "OJT" under MOS 76A10 with HHD 1 Bde 10H, stationed at Ft. Jackson, South Carolina.  On July 9, 1970, the record of assignment documents the Veteran was released from ACDUTRA.  Thus, as described above, the Veteran's claims file does contain personnel records which specifically document his whereabouts during the period of time at issue.

Furthermore, the RO has made exhaustive attempts to obtain additional service records.  The RO has also made efforts to corroborate the Veteran's claimed service in Vietnam and has been unable to do so.  Specifically, the record shows that in January 2010 the RO submitted a Personnel Information Exchange System (PIES) request for a record of herbicide exposure.  Later in January 2010, a response was received stating there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  Additionally, the response indicated that the period of service, from March 1970 to July 1970, was characterized as ACDUTRA.  A February 2010 PIES response noted service from March 1970 to July 1970 and from July 1970 to February 1976 and stated the Veteran performed no active duty other than for training purposes and was released from the Army National Guard on February 1, 1976.

In a July 2010 statement, the Veteran's brother stated back in the late sixties and early seventies he and his brother did not have a strong relationship and most of the news he heard about the Veteran's military doings were from his mother.  He reported that he recalled his mother told him the Veteran was hurt during training in boot camp; however, the day his mother found out the Veteran was going to have to go to Vietnam she became more depressed than he had ever seen and she did not understand why the Army would send her son to war while he was hurt.  The Veteran's brother also remembered his mother complaining about phone bills that were hundreds of dollars because the Veteran called home.  He described that they lived in a duplex style house with his family in one side and his uncle's family on the other side and that they shared a phone which was paid by his uncle.  He stated that his uncle's family would knock on their door in the middle of the night to tell them to hurry as the Veteran was on the phone calling from Vietnam.  He stated that sometimes his mother would not sleep because she waited for the phone to ring and wanted to talk to the Veteran and did not want to hear his uncle yelling about the phone ringing in the middle of the night.  He further stated that the next thing that he remembered was his mother telling him that the Veteran was coming home from Vietnam but he did not understand it because it only seemed like he was there for a few weeks and he thought people went there for many years.  In May 2011 testimony, before a Decision Review Officer, the Veteran's brother reiterated these same recollections and added that one time he remembered that he also took his mother to send money to his brother but he did not know for what reason.  

In August 2010, the Veteran submitted a variety of evidence with attached argument.  Specifically, he submitted a copy of a pamphlet, with a June 1968 date, in cartoon format, with a reminder to keep an issued M-16 rifle clean and lubed.  He stated that he received the pamphlet while in Vietnam.  The Veteran's service records do reflect he received training regarding the M-16 rifle in a date that is not completely legible but appears to be May 23, 1972.  In any event, regardless of the date of any training for the M-16 rifle, a pamphlet regarding the maintenance of such is not reflective of actual service in Vietnam.   

In August 2010, the Veteran also submitted a copy of an undated letter from the Governor of Connecticut, which was generically addressed to welcome home those with recent service with the Armed Forces.  The letter referenced a bonus was available to those Connecticut servicemen and women who had seen duty during the Vietnam Era.  The Veteran stated this letter was reflective of the $300 dollar bonus he received for Vietnam service.  However, there is no evidence that the Veteran actually received a bonus for Vietnam service, as the letter merely stated that such was available to those who had seen duty in Vietnam.  

Also in August 2010, the Veteran provided envelopes addressed to him at Fort Jackson, with different notations indicating the difficulty in such being delivered to him.  The Veteran, stated, in part, that these envelopes bounced all over the place because no one knew what to do with them or where he was stationed.  In this regard, the envelopes are of record, although only one postmark can be distinctly distinguished by the Board, which is a postmark dated May 12, 1970.  However, in October 2012 testimony, the Veteran's representative argued that one envelope was postmarked in April 1970 and other envelopes were postmarked May1970 and June 1970, and noted they had various directions and stamps and cross outs all over them.  However, the Veteran has not alleged that he served in Vietnam during April 1970, and there is no dispute the Veteran was stationed at Fort Jackson in April 1970.  Thus, subsequent difficulty with later dated correspondence is not probative evidence that the Veteran was stationed in Vietnam, as the difficulty in mail delivery to the Veteran at Fort Jackson preexisted any alleged period of Vietnam service.  

In August 2010, the Veteran also submitted photographs with a statement that such were taken while on "OJT" before he left for Vietnam.  Moreover, in October 2012, the Veteran submitted photographs of his helmet and army field jacket.  He stated, in part, the patch with yellow and black insignia on the right shoulder of the jacket designated the unit he was attached to in Vietnam, which he stated was the Headquarters Company Air Cavalry.  The Board acknowledges the patch is consistent with the Headquarters 1st Brigade Combat Team, 1st Cavalry Division, which is listed as the Veteran's last assignment on his DD-214 and, which as noted in the December 2014 Board remand, was deployed to the Republic of Vietnam during the time period in question.  However, as described above, the Veteran's service personnel records do not document any foreign service, or service in Vietnam, but in fact explicitly document that during the period of service at issue, the Veteran was stationed in Fort, Jackson, South Carolina.

Also in August 2010, the Veteran reported that he went to Vietnam as a supply clerk because it was not a hard job to do with his hurt ankle.  He further stated he went to Vietnam because he was the supply clerk for the infantry unit that was deployed.  He stated that he was supposed to go to his original MOS of 36K10 after completing basic training but he never went to his MOS and was held in the barracks as no one knew what to do with him, and that when the basic training group that was assigned to his MOS of 36K10 were picked up they would not take him so he became a supply clerk at Fort Jackson.  He stated he was assigned to an infantry group with headquarters and in Vietnam he worked in supply and as a truck driver because he knew how to drive trucks.  In this regard, a Disposition Form documented that a temporary L-3 profile awarded to the Veteran on May 12, 1970 for 21 days and that the Veteran entered basic combat training on March 23, 1970 and would complete basic combat training on May 15, 1970.  Furthermore, a notation on a service record further stated, in part, that the Veteran's MOS changed due to his L-3 profile for 21 days on May 15, 1970.  There is no indication that the Veteran's MOS was changed for any reason other than to accommodate his injury; however, such a change does not indicate service in Vietnam.  As described above, the Veteran's service records document his MOS changed to 36K20 on May 16, 1970, and to 76A10 on May 20, 1970 but do not reflect that Veteran was stationed anywhere other than at Fort, Jackson, South Carolina.  

Following a thorough and comprehensive review of the all of evidence of record, the Board affords little weight to the Veteran's allegations of service in Vietnam, finds that the probative evidence of record of credible documentary information provided by his service records weighs heavily against his claim, and concludes that the Veteran did not serve in Vietnam.  As described above, the record does not even clearly demonstrate that the Veteran's service in March 1970 to July 1970 was active duty service, but rather indicates it was ACDUTRA service.  Furthermore, and probatively, the Veteran's service record clearly document that from May 20, 1970 until July 9, 1970 he was stationed at Ft. Jackson, South Carolina.  

The Veteran is competent to attest to his military experiences, including the places he served and circumstances of his service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran's statements and testimony regarding his alleged service in Vietnam are contradicted by more probative evidence of record, specifically his service records, which only document service at Fort Jackson, South Carolina.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (finding that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although lack of contemporaneous medical evidence alone may not bar a claim for service connection).  

Furthermore, the Veteran's statements and testimony regarding his alleged service in Vietnam have internal inconsistencies, which further weighs against his claim.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  For instance, as described above, in his January 2010 statement, the Veteran reported, that in part, that after being in Vietnam for approximately one month, he was given the option to come back to Connecticut to join the National Guard/Reserve unit because they had an opening for his original 36K20 MOS, and that he decided to take the opportunity and signed a commitment for a total of six years as he would have done anything to get out of there.  However, as described above, in October 2012, he testified that someone decided he was sent to Vietnam by mistake and thus he received orders to return home.  Similarly, in his January 2010 statement, he stated, in part, that while in Vietnam, he supplied infantrymen with boots, fatigues, did laundry, and drove a truck.  However, in May 2011 testimony, he reported in part, that while his MOS was supply clerk, when he was over in Vietnam, he did not do it, as he drove the truck every single day, and he hauled everything.  Furthermore, the Veteran has not consistently recalled when he arrived in Vietnam.  Specifically, in his original December 2009 application for benefits he indicated Vietnam service beginning approximately on May 1, 1970, in May 2011 he testified that he arrived in Vietnam in approximately the second week of June 1970, and in October 2012 he testified that that he went to Vietnam during the end of May or the first part of June 1970.  Similarly, in his January 2010 statement, the Veteran reported he received a $100 to $200 dollar bonus for service in Vietnam, and in August 2010, he reported he received a $300 dollar bonus for service in Vietnam.  While the Board recognizes the Veteran's representative, during the October 2012 hearing, noted the Veteran forgot some things because he had a brain tumor, his recounting of the facts and circumstances of his Vietnam service in many instances is inconsistent and weighs against the claim.  

Furthermore, the lay statements and testimony from the Veteran's brother indicating his brother called his mother from Vietnam and sent his brother funds, without personal knowledge of where or when the Veteran was specifically deployed to, does not confirm the Veteran's presence in Vietnam.  See Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

While service connection based on a presumption of exposure to a herbicide agent in Vietnam is not warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, review of the Veteran's service records do not show that the Veteran was otherwise exposed to a tactical herbicide in service, and service treatment records show no evidence of complaints of, treatment for, or a diagnosis of, hairy cell leukemia during active service nor has the Veteran argued such.  Specifically, such was not noted during his July 1970 in-service examination or in other service records.  The record reflects the Veteran was diagnosed with hairy cell leukemia in August 2009, over 39 years after separation from service.  This evidence is clearly against a grant of service connection on the basis that the disease began within one year of service, and there is no evidence that he experienced symptoms related to hairy cell leukemia on a continuous basis during and since service.  Finally, the evidentiary record shows no evidence that the current hairy cell leukemia is in any way related or linked to his service. 

The Board concludes that the evidence in this case weighs against the claim of service connection for hairy cell leukemia on a direct incurrence basis or a presumptive basis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  As the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hairy cell leukemia, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hairy cell leukemia, to include as due to herbicide exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  Connecticut Department of Veterans Affairs

Department of Veterans Affairs


